t c no united_states tax_court blue lake rancheria economic development_corporation commissioner of internal revenue respondent petitioner v mainstay business solutions petitioner v commissioner of internal revenue respondent docket nos 16150-17l 16189-17l filed date in these consolidated cases p1 is a corporation of a federally recognized indian_tribe with a charter issued by the department of interior doi under sec of the indian reorganization act ira sec p2 is a division of p1 r initiated collection actions under sec_6320 and sec_6330 against p1 and p2 for unpaid employment_taxes generated from p2’s business operations p1’s charter allows it to create subdivisions for the purpose of legally segregating the assets and liabilities of discrete business endeavors r argues that doi does not have authority to grant p1 this power because the grant is contrary to established state corporate law principles p1 argues that p2 is a legally separate division permitted by p1’s ira sec charter and r is precluded from collecting p2’s employment_tax liabilities from p1 as a secondary issue r argues that irrespective of the charter p2 assumed p1’s corporate identity and did not in fact operate as a separate division held p1’s charter properly allowed it to create corporate_divisions whose assets and liabilities were distinct from those of p1 for federal tax purposes held further p2 acted as a legally distinct division of p1 therefore r is precluded from collecting p2’s employment_tax liabilities from p1 held further p2 is liable for employment_taxes in accordance with the parties’ concessions and stipulations robert r rubin jonathan edward strouse and michael e chase for petitioners mark alexander ericson and mark l hulse for respondent goeke judge in these consolidated collection_due_process cdp cases petitioners seek review pursuant to sec_6330 as made applicable by sec_6320 of respondent’s determinations set forth in his notices of determination respondent initiated the collection actions with respect to unpaid employment_taxes ie federal_income_tax social_security and medicare withholdings for 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure several quarterly tax periods respondent sent petitioners letters notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date date and date on date respondent sent petitioners three notices of determination sustaining the employment_tax assessments in his notices of federal_tax_lien filings respondent assessed unpaid employment_taxes as follows letter date date date date date date date date date total_tax period ended date date date date date date date date assessment balance dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 2these assessment balances reflect the amounts recorded by respondent on his notices of federal_tax_lien filing sent to petitioners the amounts do not include interest and penalty accruals abatements payments and the like which occurred after the federal tax_liens were filed and recorded respondent has made concessions and the parties have stipulated the current outstanding balances petitioners do not dispute the underlying employment_tax assessments following concessions and stipulations by the parties the sole issue remaining for decision is whether petitioner blue lake rancheria economic development corp blredco is liable for the employment_tax liabilities of its corporate_division petitioner mainstay business solutions mbs we hold that it is not 3petitioners initially challenged the computation of failure to deposit penalties assessed under sec_6656 for some of the taxable quarters at issue however following concessions by respondent these penalties have been resolved in the fourth stipulation of facts as follows tax period ended date date date date penalty sec_6656 dollar_figure dollar_figure dollar_figure dollar_figure the fourth stipulation of facts also purports to resolve the penalties for the tax period ended date however as there was no notice_of_federal_tax_lien concerning that period we have no jurisdiction to consider it mbs has also filed a claim for interest abatement which is pending before the court in docket no the decision in this case does not take into account that separate pending claim findings_of_fact the parties have filed four stipulations of facts which are incorporated herein by this reference the petitions in these cases were timely filed on date at that time blredco’s principal_place_of_business was in california mbs’ principal_place_of_business was also in california before it ceased operations blue lake rancheria tribe is an indian_tribe federally recognized by the u s department of the interior doi blredco is a federally chartered corporation whose charter was issued to the tribe by doi at all relevant times mbs operated a professional employment organization that provided employee_leasing and temporary staffing services mbs has its own federal employer_identification_number fein separate from the one issued to blredco the employment_taxes at issue arose from mbs’ business operations on date respondent prepared form sec_668 notice_of_federal_tax_lien for the employment_taxes for the tax periods ended june and date june september and date and date first nftls the first nftls were recorded with the county recorders of clark county nevada and sacramento county california and filed with the california secretary of state the first nftls were recorded and filed in the name of mainstay business solutions a division of blue lake rancheria economic development_corporation and blue lake rancheria economic development_corporation dba mainstay business solutions on date respondent mailed letters and copies of the prepared form sec_668 to mbs and blredco the letters indicated that the first nftls were filed on date on date respondent prepared form sec_668 for the employment_taxes for the tax period ended date second nftls the second nftls were recorded with the county recorder of clark county nevada and filed with the california secretary of state the second nftls were recorded and filed in the name of blue lake rancheria economic development_corporation dba mainstay business solutions on date respondent mailed a letter and copies of the prepared form sec_668 to blredco the letter indicated that the second nftls were filed on date respondent has not issued a letter or filed a notice_of_federal_tax_lien in the name of mbs for the employment_taxes for the tax period ended date on date respondent prepared form y c for the employment_taxes for the tax period ended date third nftls the third nftls were recorded with the county recorder of clark county nevada and filed with the california secretary of state the third nftls were recorded and filed in the name of mainstay business solutions a division of blue lake rancheria economic development_corporation and blue lake rancheria economic development_corporation dba mainstay business solutions on date respondent mailed letters and copies of the prepared form sec_668 to mbs and blredco the letters indicated that the third nftls were filed on date the first second and third nftls all reflected the fein of mbs not that of blredco on date blredco and mbs each timely filed a form request for a collection_due_process or equivalent_hearing with respondent for the employment_taxes for the tax periods listed in the first nftls on date blredco and mbs each timely filed a form with respondent for the employment_taxes for the tax period listed in the second nftls on date blredco and mbs each timely filed a form with respondent for the employment_taxes for the tax period listed in the third nftls the forms filed by mbs and blredco reflected different feins the fein used by blredco was not its own but one of another related_entity on date respondent issued three notices of determination addressed to blredco in relation to the first second and third nftls the notices of determination included the fein of mbs i creation of blredco in date the tribe submitted a tribal resolution and proposed charter of incorporation to doi requesting approval of a federal charter of incorporation under the indian reorganization act of ira ch sec stat pincite codified as amended pincite u s c sec_5124 supp v formerly codified pincite u s c sec ira sec on date doi approved the tribe’s request and issued a charter under the authority of ira sec on date the tribe’s business council passed resolution no ratifying the approved charter which had the effect of bringing blredco into existence as a federally chartered corporation ira sec corporation in relevant part blredco’s ira sec charter states whereas the business council has found that the formation of the blue lake rancheria economic development_corporation pursuant to a charter will serve the best interest of the tribe its members and its enterprises and will protect the political integrity economic security and health and welfare of the tribe and its members by among other things creating a legal structure which provides for the segregation of discrete corporation assets and liabilities into separate corporate subdivisions without divesting either the corporation or the tribe of the privileges and immunities arising pursuant to their legal status under federal and tribal law article viii - corporate powers subject_to applicable federal_law the corporation is authorized and empowered to exercise the following powers e to create subdivisions of the corporation for the purpose of legally segregating the assets and liabilities of discrete business endeavors of the corporation regardless of common directorship provided that each such subdivision shall have the rights and privileges granted by and be subject_to the limitations of this charter ii creation of mbs in mbs was formed as an enterprise of the tribe and obtained a separate fein during all relevant times mbs maintained its own separate fein on date the tribe’s business council passed ordinance no conversion ordinance which created a new article in the tribe’s tribal code authorizing business entities wholly owned by the tribe to convert to divisions of blredco through a plan of conversion in relevant parts the conversion ordinance reads sec_2_1 conversion of another business_entity into a division of blue lake rancheria economic development_corporation any business_entity wholly owned by the tribe may be converted into a division of the blue lake rancheria economic development_corporation as authorized by article viii section e of the federal charter issued on date for blredco by the secretary of the united_states department of interior pursuant to u s c sec_2_1 rights and liabilities a except as set forth in subsection c below an entity that converts into a division of blredco pursuant to this article is for all purposes the same entity that existed before the conversion b upon a conversion taking effect all of the following apply all the rights and property whether real personal or mixed of the converting entity are vested in the converted division and shall be held separate and apart from all other rights and property of blredco all debts liabilities and obligations of the converting entity continue as debts liabilities and obligations of the division and shall be separate and apart from the debts liabilities and obligations of blredco all employees of the converting entity shall remain the employees of the blredco division all authorization identification numbers and accounts held by the converting entity shall remain in full force and effect for the benefit of the new blredco division to the extent authorized or permitted by law all rights of creditors and liens upon the property of the converting entity shall be preserved unimpaired and remain enforceable against the division to the same extent as against the converting entity as if the conversion had not occurred any_action or proceeding pending by or against the converting entity may be continued against the division as if the conversion had not occurred c except as expressly stated above the division will operate as a division of blredco in accordance with the blredco corporate charter and the blredco bylaws and the division shall have the status of a federally chartered corporation for all purposes also on date the tribe’s business council passed resolution no conversion resolution which adopted a plan for converting mbs in accordance with the conversion ordinance from an enterprise of the tribe to a division of blredco in coordination with the conversion resolution a certificate of conversion was filed with the tribal secretary mbs’ name was changed from mainstay business solutions to mainstay business solutions a division of blue lake rancheria economic development_corporation in relevant part the conversion resolution states upon conversion mainstay business solutions a division of blredco shall operate as a division of blredco under the direction and control of the blredco board_of directors in accordance with the blredco corporate charter and bylaws subject_to sec_2_1 dollar_figure of the blue lake rancheria tribal code iii operations of blredco and mbs at all relevant times mbs was engaged in a number of employment staffing business activities including employee_leasing temporary staffing payroll services and human resources administration outsourcing neither blredco nor any of its other divisions were engaged in similar_business activities during the tax quarters at issue in and mbs had more than big_number employees and more than dollar_figure million in revenue and expenses mbs had its own bank accounts with bank of america including an operating account and a payroll account and an account with union bank mbs paid its employees from its bank of america payroll account mbs filed quarterly form sec_941 employer’s quarterly federal tax_return for employment_tax quarters ended june september and date march june september and date and date mbs completed a form_941 for the employment_tax quarter ended date but did not file the return with respondent mbs had its own employee benefit plans including a sec_401 retirement_plan health plan dental plan vision plan and flexible benefits plan mbs paid the employer’s portions of the costs for the health dental and vision plans mbs had its own customers including certain departments of the state of california and used written contracts and client service agreements with those customers mbs was paid_by its customers blredco did not receive payments from mbs customers mbs leased equipment and automobiles in its own name and made lease payments on the same mbs had commercial general liability insurance workers compensation insurance and property and casual insurance all in its own name the premiums for these policies were all paid out of mbs’ operating account blredco was an entity that collected cash and assets for the tribe for the purpose of economic development blredco had bank accounts and assets separate from mbs’ blredco also administered a general fund with unrestricted cash from casino operations the board_of blredco received informational updates on the operations of mbs at its board meetings but was not involved in the operations of mbs a mbs office space mbs leased office space and paid the rent and personal_property_taxes associated with these leases in addition mbs occupied part of an office building pincite coolidge drive folsom california coolidge property title to the coolidge property was taken in the name of blredco d b a mbs as required by rabobank the secured lender in order to close the loan although title to the coolidge property was in the name of blredco mbs made the monthly mortgage payments on the building and paid maintenance and repair costs for the property mbs also collected rent from a lessee in the building in addition mbs paid the property taxes the utility bills and the liability insurance associated with the coolidge property the liability insurance named only mbs as insured b flexible funding accounts_receivable financing agreement on date mbs and flexible funding llc ff entered into an accounts_receivable financing agreement ff agreement whereby ff provided accounts_receivable financing to mbs the ff agreement was silent as to the relationship between blredco and mbs mbs but not blredco gave ff a form_8821 tax_information_authorization dated date under the ff agreement certain mbs customers made payment via check or wire transfer to a joint bank account opened by mbs and ff for the benefit of ff ff provided a line of credit against which mbs could draw on date an amended financing agreement amended ff agreement was entered into between ff blredco and mbs which the agreement identifies as a division of blredco in relevant part the amended ff agreement states this agreement amends and restates in its entirety that certain account receivable financing agreement between mainstay business solutions and flexible funding dated date to reflect that blue lake rancheria economic development_corporation was the original contracting party although the amended ff agreement includes blredco as a party and was ostensibly made to clarify that blredco was a party to the original agreement the terms of the amended ff agreement impose obligations and provide benefits to ff and mbs they are completely silent as to blredco the preamble to the amended ff agreement states flexible funding hereby agrees to provide mainstay services as more fully set forth and specified in this agreement such services shall include establishing and maintaining for mainstay’s benefit an open end credit program using as collateral the assignment by mainstay to flexible funding of all of the accounts_receivable resulting from placement of temporary employees in addition the amended ff agreement as it relates to collateral provides a mainstay hereby agrees that all of its obligations under this agreement are hereby secured_by the assignment to flexible funding of the following property hereinafter the collateral all accounts_receivable rights to receive payment for services rendered whether by contract or otherwise rights to liquidated_damages claims for unliquidated debts the accounts now existing or hereafter created arising from any business of mainstay and all proceeds from such accounts and all books_and_records relating to any of the above in the possession or control of mainstay b c mainstay agrees to execute upon demand by flexible funding any and all financing statements useful or necessary to perfect flexible funding’s security_interest mainstay hereby irrevocably appoints flexible funding its agent for the purposes of executing and filing any financing statement or similar document which may be necessary to perfect and continue perfected such security_interest under the uniform commercial code the amended ff agreement is silent as to perfecting any interest against blredco however attached to the agreement is a document entitled attachment page to form ucc-1 which lists blredco as the entity’s name on april april may and date ff filed ucc-1 financing statements which named blredco as the debtor and mbs as an additional debtor each financing statement covered the collateral described in the amended ff agreement although blredco was listed as the debtor on the financing statements there is no evidence in the record that blredco had any accounts or other assets that were covered by the collateral as described following the amended ff agreement mbs not blredco continued to make payments to ff in addition as a condition of continuing the agreement blredco’s board_of directors granted a limited waiver of sovereign immunity in favor of ff which was enforceable only against the assets of mbs blredco’s ira sec charter delegated to its board_of directors the authority to waive sovereign immunity for the divisions of blredco including mbs c mbs ceases operations economic conditions in the late 2000’s and early 2010’s made it difficult for mbs to meet its unemployment insurance obligations with the state of california mbs failed to make several payments on its california unemployment insurance liability mbs also failed to make appropriate payments to respondent for its employment_tax liabilities throughout the periods at issue in these cases as a result of outstanding unemployment insurance liabilities the california employment development department edd levied on the bank accounts and accounts_receivable of mbs making it impossible for mbs to pay its expenses including payroll mbs was forced to cease operations the same day the levies were served in date edd released the levies pursuant to a court order edd did not levy on the bank accounts of blredco mbs has few to no assets remaining following its cessation of operations no mbs assets were transferred to the tribe or blredco during all relevant times including after mbs ceased operations iv ira sec charters generally to establish an ira sec corporation an indian_tribe must submit to the secretary of doi a resolution adopted by its tribal council requesting the issuance of a charter the secretary has delegated his power to issue corporate charters to the bureau of indian affairs bia regional offices as part of the approval process each ira sec charter must be reviewed by bia for consistency with federal_law and subsequently approved by the bia regional director and by the assistant secretary--indian affairs following approval by doi the tribal council must pass another resolution ratifying the charter upon passage of the ratifying resolution the corporation is officially created once issued an ira sec charter cannot be revoked or surrendered except by an act of congress ira sec describes the powers that can be granted to an ira sec corporation in its charter and an ira sec corporation is authorized to exercise only the powers specified in its charter doi has issued numerous ira sec charters to federal indian tribes since date federal charters have been issued to create at least tribally owned corporations under ira sec including the one issued to the blue lake rancheria tribe which established blredco each of these charters contained terms substantially_similar to those found in blredco’s ira sec charter allowing for the creation of corporate_divisions for the purpose of legally segregating assets and liabilities opinion we are a court of limited jurisdiction and as such we must determine whether the case before us is one that congress has authorized us to consider 85_tc_527 these consolidated cases involve separate petitioners and we must decide our jurisdiction over each we have jurisdiction to decide a cdp case where there is a written notice embodying a determination by the commissioner in regard to the filing of notices of federal_tax_lien and the taxpayer timely files a petition with this court sec_6320 sec_6330 117_tc_159 in these cases respondent issued three notices of determination in relation to the notices of federal_tax_lien and petitioners timely filed petitions for this court’s review a notice_of_determination is generally valid if it specifies the taxable periods at issue as well as the liabilities and collection action to which it relates or at the very least provides sufficient information so that the taxpayer cannot reasonably be deceived as to these items dees v commissioner 148_tc_1 lg kendrick llc v commissioner 146_tc_17 aff’d 684_fedappx_744 10th cir we have held that a flaw in a jurisdictional notice is not fatal if the notice and any attachments are sufficient to apprise the taxpayer of the commissioner’s determination and the taxpayer was not prejudiced or misled by the flaw lg kendrick llc v commissioner t c pincite 140_tc_210 mistakes in a notice will not invalidate it if there is no prejudice to the taxpayer in first rock baptist church child dev ctr v commissioner 148_tc_380 we dismissed first rock baptist church church because it had not been issued a valid notice_of_determination we determined we had jurisdiction over first rock baptist church child development center center however because the center was the subject of the irs collection action the federal_tax_lien arose against it and the notice_of_determination was sent to the center at its correct address bore the center’s taxpayer id number and showed it related to the center’s quarterly tax periods at issue id pincite we dismissed the church in that case because although the notice had been erroneously addressed to it the church was not the subject of any irs collection action it had no outstanding tax_liabilities and no federal_tax_lien had been filed against it id pincite accordingly we held that no valid notice_of_determination was issued by the irs to the church id pincite in these cases respondent issued a single set of three notices of determination relating to the notices of federal_tax_lien he had previously issued to petitioners those notices of determination were addressed to blredco however they included the unique fein of mbs in addition the notices made clear which tax periods and which liabilities and collection actions they related to petitioners were clearly not deceived as to the items covered by the notice_of_deficiency and each petitioner timely filed a petition with this court see dees v commissioner t c pincite finding that the taxpayer was not misled by the ambiguous notice_of_deficiency as evidenced by the content of his timely filed petition although separate notices of determination were not issued to mbs and blredco federal tax_liens were filed against both entities both were sent letters indicating the tax_lien filings both participated in the cdp appeals process with respondent and there is a dispute as to whether the tax_liabilities can be collected from blredco consequently we find this situation distinguishable from that in first rock baptist church child dev ctr and determine our jurisdiction is appropriate as to mbs and blredco the parties stipulate that petitioners had no opportunity before the cdp hearing to dispute the underlying tax_liabilities at issue in these cases our jurisdiction allows us to review agency action embodied in a determination sec_6320 sec_6330 where a taxpayer had no prior opportunity to dispute the tax_liability at issue it may raise it for the first time in its hearing sec_6320 sec_6330 petitioners raised in their hearing a dispute as to who i sec_4a notice_of_determination under sec_6320 and sec_6330 is the jurisdictional equivalent of a notice_of_deficiency therefore our caselaw on valid notices of deficiency informs our analysis see lg kendrick llc v commissioner 146_tc_17 aff’d 684_fedappx_744 10th cir 114_tc_492 liable for the underlying tax_liabilities there remains a genuine case or controversy between the parties as to who is liable for the taxes owed and because the underlying tax_liabilities are properly at issue we will review respondent’s determinations as to those liabilities de novo see 114_tc_604 while the parties have stipulated the proper amounts of liabilities owed they leave for us to decide who the responsible taxpayer is in these cases thus we must review the appropriateness of respondent’s collection action against each petitioner mbs has conceded that respondent may collect from it the unpaid employment_taxes we must decide whether respondent can also pursue collection action against blredco in these unique cases a few guiding principles can help to situate this dispute as an initial matter classification of organizations for federal tax purposes is determined by 5although neither party raised the issue we must briefly consider our jurisdiction over mbs for the tax period listed in the second nftls respondent acknowledges that he never filed a federal_tax_lien for the period ended date in the name of mbs however our jurisdiction turns not on the filing of a federal_tax_lien but on the issuance of a notice_of_determination first rock baptist church child dev ctr v commissioner 148_tc_380 rejecting that withdrawal of the nftl by itself moots the entire case sec_6330 grants us jurisdiction to review agency action that is embodied in a ‘determination’ respondent has issued a notice_of_determination concerning the tax period ended date and consequently that tax period is properly before us see sec_6320 sec_6330 federal tax law see sec_301_7701-1 proced admin regs whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law id relevant to this case ira sec corporations are not recognized as separate entities for federal tax purposes id subpara however this is a dispute over employment_taxes and generally even disregarded entities are treated as corporations for the purpose of employment_taxes id sec_301_7701-2 in other legal contexts a division of a corporate entity is not legally separate from the corporation see eg 37_f3d_562 9th cir for diversity of jurisdiction purposes u s c sec_1332 the distinction between an incorporated subsidiary and an unincorporated division is important ‘a division of a corporation does not possess the formal separateness and thus is not an independent entity’ quoting 913_f2d_279 6th cir stotter co v amstar corp in re sugar indus antitrust litig 579_f2d_13 3d cir holding that for purposes of u s c sec_15 a division of a corporation is not a separate_entity but is the corporation itself there must be something unique to this situation for us to divert from that customary understanding accordingly to reach our holding we must examine the creation of blredco and the authority under which it seeks to be considered an entity separate and apart from mbs i ira sec the parties agree that doi issued the tribe an ira sec charter establishing blredco and that blredco’s charter contains language that purportedly allows it t o create subdivisions of the corporation for the purpose of legally segregating the assets and liabilities of discrete business endeavors of the corporation regardless of common directorship petitioners contend that the charter’s text approved by doi is controlling and precludes any responsibility of blredco for the liabilities of mbs including its employment_tax liabilities respondent however counters that the charter exceeds the scope of ira sec and cannot grant a corporation such a power therefore even though the blredco charter purports to allow it to create divisions with legally segregated assets and liabilities it may not properly do so this is an issue of first impression for the court in the only prior case where we have considered ira sec we held among other things that a state- 6blredco’s ira sec charter granted it the power to create subdivisions to legally segregate the assets and liabilities of its discrete business endeavors however the conversion ordinance refers to the converting entity as a division we find these terms interchangeable but for the sake of clarity we attempt to refer to mbs as a division throughout this report chartered corporation of an indian_tribe is subject_to federal_income_tax even though an ira sec corporation is not 140_tc_230 although that case does not address the issues we are considering today we note that in uniband we observed that doi’s issuance of charters was within its discretion as afforded by ira sec an indian_tribe has the option only to adopt or veto an issued charter as that charter confers only the powers doi is willing for the tribal_corporation to possess id pincite a statutory interpretation this dispute is primarily one of statutory interpretation as we typically do when looking at such issues we must first examine the text of the statute the supreme court has said that in any case of statutory construction our analysis begins with the language of the statute and where the statutory language provides a clear answer it ends there as well 530_us_238 quoting 525_us_432 278_us_269 w here the language of an enactment is clear and construction according to its terms does not lead to absurd or impracticable consequences the words employed are to be taken as the final expression of the meaning intended moreover where the statute is clear on its face unequivocal evidence of legislative purpose is required before we can construe the statute to override the plain meaning 96_tc_895 unique to this case we are also mindful that the supreme court has cautioned that the standard principles of statutory construction do not have their usual force in cases involving indian law 471_us_759 rather statutes are to be construed liberally in favor of the indians with ambiguous provisions interpreted to their benefit id this principle of statutory construction must guide our analysis of ira sec in congress enacted ira including ira sec in order t o conserve and develop indian lands and resources to extend to indians the right to form business and other organizations to establish a credit system for indians to grant certain rights of home rule to indians to provide for vocational education for indians and for other purposes ira stat pincite except for minor amendments not relevant here see act of date pub_l_no sec_3 stat pincite the text of ira sec has remained largely unchanged and in its entirety reads the secretary of the interior may upon petition by any tribe issue a charter of incorporation to such tribe provided that such charter shall not become operative until ratified by the governing body of such tribe such charter may convey to the incorporated tribe the power to purchase take by gift or bequest or otherwise own hold manage operate and dispose_of property of every description real and personal including the power to purchase restricted indian lands and to issue in exchange therefor interests in corporate property and such further powers as may be incidental to the conduct of corporate business not inconsistent with law but no authority shall be granted to sell mortgage or lease for a period exceeding twenty-five years any trust or restricted lands included in the limits of the reservation any charter so issued shall not be revoked or surrendered except by act of congress respondent submits that ira sec corporations cannot have the power to create legally distinct divisions whose liabilities are uncollectible from the corporation--a power respondent argues other corporations do not have petitioners counter that the wording is broad and by its express terms does not prevent ira sec corporations from holding this power for the reasons that follow we are unpersuaded by respondent’s reading of ira sec b application of state law central to respondent’s argument is his belief that state law should guide our interpretation of ira sec respondent encourages us to consider that ira sec allows tribal corporations to be vested with powers incidental to the conduct of corporate business not inconsistent with law which respondent maintains must be limited to state law corporate powers blredco is a tribal_corporation created by a federal charter issued by a federal_agency under ira sec 17--a federal law--involved in a dispute over federal taxes we fail to see why respondent believes state law should apply it is a common principle of statutory interpretation that where congress has shown it knows how to express a limitation we will not assume it has done so through silence absent a clear expression of intent see miss ex rel hood v au optronics corp 571_us_161 interpreting the class action fairness act of the court reasoned that h ad congress intended a statutory numerosity requirement to mean named or unnamed parties it easily could have drafted language to that effect indeed when congress wanted a numerosity requirement in cafa to be satisfied by counting unnamed parties_in_interest in addition to named plaintiffs it explicitly said so see also 516_us_479 congress demonstrated in cercla that it knew how to provide for the recovery_of cleanup costs and the language used to define the remedies under rcra does not provide that remedy had congress intended for ira sec to be limited by state law it knew how to do so explicitly in fact it did so in other sections of ira for example ira sec_4 stat pincite amended by the indian land probate reform technical corrections act of pub_l_no sec b stat pincite codified as amended pincite u s c supp v emphasis added provided that restricted indian lands shall descend or be devised in accordance with the then existing laws of the state or federal laws where applicable in which said lands are located in ira sec congress chose not to explicitly call for the application of state law to incorporated tribes therefore absent a clear showing to the contrary in the legislative_history we will not assume congress intended a tribal_corporation chartered under ira sec to be limited by state law respondent’s reading has another problem the constitution provides that the laws of the united_states shall be the supreme law of the land u s const art vi cl therefore we will not assume that congress chose to subordinate its authority to state law absent a clear showing of congressional 7history surrounding the enactment of ira further illustrates congressional awareness in applying state law 474_us_121 344_us_218 r egard for the specific history of the legislative process that culminated in the act now before us affords more solid ground for giving it appropriate meaning a prior senate version of ira allowed restricted land to descend or be devised in accordance with existing law s 73d cong sec_4 2d sess contrast that with a prior house version which provided that restricted land may descend or be devised in accordance with the then existing laws of the state in which said lands are located h_r rept no pincite accompanying h_r as finally enacted the house version was adopted with an additional caveat that federal laws where applicable also apply h_r rept no pincite accompanying s cong rec statement by the house conferees explaining that sec_4 of the conference version is sec_4 of the house bill with some amendments intent moreover even in the absence of express legislative preemption we may infer that congress intended to foreclose the application of state law where an act of congress touch es a field in which the federal interest is so dominant that the federal system will be assumed to preclude enforcement of state laws on the same subject 331_us_218 said another way congress implicitly may indicate an intent to occupy a given field to the exclusion of state law 485_us_293 we recognize that the constitution confers authority on congress to regulate indian affairs see u s const art i sec cl congress shall have power to regulate commerce with the indian tribes and this authority has been described by the supreme court as plenary and exclusive 522_us_329 congress possesses plenary power over indian affairs 470_us_226 with the adoption of the constitution indian relations became the exclusive province of federal_law see also am vantage cos v table mt rancheria 292_f3d_1091 9th cir because ‘congress possesses plenary power over indian affairs ’ indian tribes fall under nearly exclusive federal rather than state control t ribal sovereignty is dependent on and subordinate to only the federal government not the states 447_us_134 thus congress has evidenced an intent to dominate the field of indian law so that it generally preempts state law on the subject absent clear intent to the contrary we will not assume congress intended to lessen its preemption in this field by allowing state law to control what powers may be held by an ira sec corporation we find no clear intent in the text of ira sec that tribal corporate powers should be limited by state law respondent points us to the phrase not inconsistent with law as evidence that state law applies however clearly in the light of the principles outlined above that phrase does not suggest the application of state law likewise we find no clear intent in the legislative_history of ira sec suggesting it is to be limited by state law principles throughout the voluminous legislative_history relating to the enactment of ira and specifically ira sec respondent has identified only two statements from a single member of congress to support his reading isolated statements of a single member of congress especially one absent from the relevant committees and lacking a leadership role in the bill’s passage are not impressive legislative_history 396_us_168 see also 469_us_70 we have eschewed reliance on the passing comments of one member and casual statements from the floor debates even so we are not sure these statements provide as much support as respondent would have us conclude during debate on the house version of ira before the conference committee report representative hastings--who did not sit on the relevant house committee and who had no leadership role related to the bill--discussed four sections of the bill three of which were never enacted see cong rec see also statement by house conferees cong rec explaining which provisions were adopted in the conference_report and noting the exclusion of three sections discussed by rep hastings see generally h_r rept no conference_report to accompany s in his floor speech he stated his support for authorizing the formation of indian chartered corporations to promote the economic welfare of the indian_tribe so long as it is made clear that they are governed by the state and federal laws cong rec he also expressed some discomfort with the self- government features of certain sections in the house bill in particular he noted i think every tribe wherever located should be subject_to state and federal laws and courts id clearly these casual statements are nothing more than passing comments on representative hastings’ preference that indian tribes as a whole ought to be governed by state law in addition to federal_law regardless of his views on the matter the reality is that they are not this is evident in his comments on the subject if indian tribes were already subject_to state law he would have no need to express his views that they should be subject_to the same representative hastings’ personal views are not relevant to interpreting the statute at issue here and we give no weight or consideration to his statements concerning sections of the bill that were never enacted 512_us_573 to give effect to this snippet of legislative_history we would have to abandon altogether the text of the statute as a guide in the interpretative process ‘ c ourts have no authority to enforce a principl e gleaned solely from legislative_history that has no statutory reference point ’ quoting 814_f2d_697 we would expect a clear statement of congressional intent before assuming a desire to disrupt the well-settled notion of federalism and the principles of preemption and federal_law supremacy finding no clear statement to that effect in the text or the legislative_history we are persuaded that congress did not intend ira sec corporations to be limited by state law respondent has not argued that the power doi has conferred on the tribe to create legally separate subdivisions is inconsistent with federal_law and we can find no reason why it would be c powers incidental to the conduct of corporate business having determined that state law does not restrict the powers of tribal corporations chartered under ira sec we must turn to respondent’s other argument respondent urges us to find that the power to create legally distinct corporate_divisions is not an ordinary corporate power--ie it is not one possessed by corporations organized under state law state corporations thus he argues it is outside the scope of ira sec for doi to grant a charter containing such a power we must attempt to discern whether the power to create legally separate corporate_divisions is one within the plain meaning of ira sec where the statute is clear we must interpret the law as written and are not free to replace the 8our holding is also consistent with doi regulations in when the tribe’s charter was approved doi regulations imposed no restrictions on the type of corporate powers that could be granted to ira sec corporations see generally c f_r pts pts and were combined into pt and pt was removed in final rule fed reg date additionally current regulations only instruct the bia to review proposed ira sec charters for violations of federal_law c f_r c text with unenacted legislative intent ins v cardoza-fonseca 480_us_421 scalia j concurring on its face ira sec is plainly intended to be broad it expressly sets out what federal charters issued by doi may convey to the incorporated tribe this permissive provision implies discretion see 531_us_230 u se of the permissive ‘may’ contrasts with the legislators’ use of a mandatory ‘shall’ in the very same section elsewhere congress used ‘shall’ to impose discretionless obligations ira sec does not specify an exhaustive list of the powers that doi can convey to an ira sec corporation rather it frames the kinds of powers that doi may grant through the issuance of a federal charter ira sec contains no explicit grant of authority for a doi issued charter to allow a corporation to create subdivisions with legally distinct assets and liabilities however it is clear from the brevity of ira sec that the statute is not intended to serve as a comprehensive list of powers doi may properly grant through an ira sec charter in fact only two powers are expressly mentioned in the text of the statute the power to purchase take by gift or bequest or otherwise own hold manage operate and dispose_of property and the power to purchase restricted indian lands ira sec also places very few limitations on the broad power it otherwise grants doi to issue federal charters to indian tribes in particular it expressly disallows the granting of charters that would permit corporations to sell mortgage or lease for a period exceeding twenty-five years any trust or restricted lands included in the limits of the reservation the only other restriction in the statute is the general provision that grants cannot be inconsistent with law which we have already held to mean federal_law rather than search the express list of powers in ira sec for the authority to create legally distinct divisions of an ira sec corporation petitioners contend that such a power is derived from the broad authority of doi to grant charters that convey further powers as may be incidental to the conduct of corporate business respondent’s central argument throughout these proceedings is that a tribe incorporated under ira sec cannot have powers that a corporation incorporated under state law would not have respondent’s position is summarized in his reply brief clearly a power that non-section corporations do not possess cannot be incidental to the conduct of corporate business we have already explained why we do not believe that ira sec corporate powers should be limited to those of state corporations we must assume that absent a plain indication to the contrary congress when it enacts a statute is not making the application of the federal act dependent on state law 490_us_30 citations omitted the canon of statutory construction unique to indian law also weighs against respondent on this point we are mindful that canons are only guidelines not substantive laws and should not be used to defeat the manifest intent of congress 612_f2d_1132 9th cir however the supreme court has guided us to construe statutes liberally in favor of indians blackfeet tribe of indians u s pincite congress willingly ceded broad authority to doi and vested it with the sole discretion as to what powers may authorized for ira sec corporations see uniband v commissioner t c pincite moreover while we are not free to create favorable rules based on this principle of statutory construction 557_f2d_646 9th cir ira sec can be liberally construed to give doi broad power to issue charters to indian tribes without creating a favorable rule unsupported by the statutory text 9this statement is also consistent with our reading of ira sec in uniband where we explained the distinctions between a state-chartered corporation and an ira sec corporation that led us to hold that state-chartered corporations are subject_to federal_income_tax where ira sec corporations are not uniband inc v commissioner t c pincite in sum the state- chartered corporation lacks the special character of a section corporation and its special relationship to an indian_tribe although ira sec corporations may be vested with broad powers including ones not available to state corporations we must still determine whether the power to create legally distinct subdivisions is one incidental to conducting corporate business petitioners suggest that we should look at how courts have interpreted the word incidental in the national bank act of national bank act to guide our understanding of the word as it is used in ira sec in 309_f3d_551 9th cir quoting m 563_f2d_1377 9th cir the court_of_appeals for the ninth circuit held that as used in the national bank act i ncidental powers include activities that are ‘convenient or useful in connection with the performance of one of the bank’s established activities pursuant to its express powers under the national bank act ’ however absent clear intent that congress intended the meaning in both statutes to be the same we will not apply this same reading here nothing in ira suggests to us that congress intended the use of the word incidental in ira sec to have the same meaning as the incidental powers phrase in the national bank act instead we will rely on the plain meaning of this provision within the context of ira sec in the absence of a statutory definition we construe a statutory term in accordance with its ordinary or natural meaning fdic v meyer 510_us_471 courts frequently turn to dictionaries to determine a word’s ordinary meaning see id see also eg 513_us_179 506_us_168 at the time ira sec was enacted incidental was defined as happening as a chance or undesigned feature of something else casual hence not of prime concern subordinate collateral webster’s new international dictionary of the english language it was likewise defined by oxford as occurring or liable to occur in fortuitous or subordinate conjunction with something else of which it forms no essential part casual oxford new english dictionary on historical principles volume v2 consistent throughout these definitions is the theme that incidental denotes a nonessential casual or subordinate part of a larger scheme in a year before the enactment of ira sec black’s law dictionary 3d ed stated the term incidental powers within the rule that a corporation possesses only those powers which its charter confers upon it either expressly or as incidental to its existence means such powers as are directly and immediately appropriate to the execution of the powers expressly granted and exist only to enable the corporation to carry out the purpose of its creation in the light of these definitions we understand incidental powers to include ones that are nonessential and subordinate but nevertheless appropriate to the powers expressly granted in the corporation’s charter further these powers must exist only to aid the corporation even if only casually in carrying out the purpose for which it was created applying this meaning to the instant cases powers incidental to an ira sec corporation are powers even nonessential ones which are appropriate to the execution of the powers expressly stated in the corporation’s charter and aid the corporation in carrying out the express purpose for which it was created this encompasses a broad array of corporate powers certainly as blredco argues the creation of legally distinct subdivisions whose assets and liabilities are not collectible from the corporation as a whole has a role in furthering the purpose of blredco--ie to promote the economic stability of the tribe in fact blredco’s charter explicitly provides that such power is essential to protecting the economic security of the tribe and furthering the purpose of blredco given the plain meaning of the word incidental we understand the phrase powers incidental to the conduct of corporate business to encompass powers subordinate and nonessential to the corporation’s overall business and which are appropriate to the execution of other powers specifically granted to an ira sec corporation through its charter and aid the ira sec corporation in carrying out its expressly stated purpose in these cases the power at issue is one the tribe has expressly described in its federal charter as essential to the corporation’s purpose even if it were not essential however we believe it clearly aids blredco in carrying out its explicit purpose and is therefore incidental to the execution of other powers expressed in blredco’s ira sec charter we believe the plain meaning of powers incidental to the conduct of corporate business allows for broad discretion in the powers granted to an ira sec corporation through its charter nothing in the legislative_history suggests to us that congress intended a different result thus we find that it is within the scope of ira sec to grant tribal corporations incorporated under its provisions the power to create legally distinct subdivisions d subsequent agency interpretation given the plain meaning of the relevant statutory text informed by the legislative_history the power doi granted to blredco--to establish legally distinct subdivisions of the corporation--is one encompassed within the phrase powers as may be incidental to the conduct of corporate business not inconsistent with law a brief overview of the subsequent interpretation of ira sec by doi confirms our reading under ira sec doi is tasked with issuing charters to federal indian tribes doi has issued several charters with terms substantially_similar to the terms found in blredco’s charter allowing tribal corporations to create subdivisions whose liabilities and assets are legally distinct from those of the rest of the corporation in fact the record reflects that doi has issued at least charters with such terms other than the one issued to blredco clearly doi’s prevalent issuance of such charters indicates a belief that it is empowered by ira sec to grant such a power to indian tribes in addition doi has issued three solicitor opinions on ira sec the doi solicitor appointed by the president and confirmed by the senate is responsible for performing the legal work of doi act of date ch 60_stat_312 codified as amended pincite u s c supp ii as part of his responsibilities the solicitor has the authority t o issue final legal interpretations in the form of m-opinions on all matters within the jurisdiction of the department doi departmental manual dm a solicitor opinions are binding when signed on all other departmental offices and officials and may be overruled or modified only by the solicitor the deputy secretary or the secretary id of course these opinions are not binding on us but we find them persuasive insight into how doi interprets the statutes it is tasked with executing while none of the opinions issued by the solicitor directly deal with the power doi conferred on blredco in these cases they do describe doi’s views of ira sec generally the first of these opinions issued date before the enactment of ira discussed the constitutional authority of the congress to incorporate an indian_tribe solicitor’s opinion indian corporations--federal charters date in finding that there is no constitutional restriction upon the method of incorporation that congress may select the solicitor explained that the legislation under consideration puts the responsibility for working out administrative details upon the secretary of the interior and the indians seeking the charter id following enactment of the ira the solicitor issued two more opinions on ira sec in an opinion discussing whether an ira sec charter could permit an indian_tribe to ignore statutory requirements related to making a contract the solicitor noted it seems to be clear from this language that section permits the secretary to grant to incorporated tribes far-reaching powers with respect to the conduct of business activities solicitor’s opinion m-36119 contracts for the employment of managers of indian tribal enterprises date the solicitor went on to explain that the secretary’s power is subject only to the express limitations of ira sec the secretary may not authorize a tribal_corporation to sell reservation land or lease the same for a period of more than years and the secretary may not authorize incidental corporate powers that are inconsistent with law id these are the same express limitations we have identified in the statutory text further the solicitor explained that powers inconsistent with law are ones which cannot lawfully be given to any corporation id clearly the power at issue in these cases is one that could be given to state corporations respondent’s argument is simply that it has not been and therefore he claims it cannot be given to ira sec corporations in the solicitor restated and reaffirmed his position from the opinion see solicitor’s opinion m-36515 separability of tribal organizations organized under sections and of the indian reorganization act date although these opinions are not binding authority on us they are helpful in confirming our understanding of the broad authority doi has under ira sec e conclusion the plain terms of ira sec clearly bestow broad discretionary power on doi to issue federal charters of incorporation to indian tribes the powers that may be conferred on a tribal_corporation under ira sec are not limited to those held by state corporations nor are they limited by state law consequently the power granted to blredco t o create subdivisions of the corporation for the purpose of legally segregating the assets and liabilities of discrete business endeavors of the corporation regardless of common directorship is within the scope of ira sec ii operations of blredco and mbs respondent framed his argument primarily as a legal one contending that the issue in these cases is whether an ira sec charter can allow blredco to create subdivisions whose assets and liabilities would be legally distinct from those of the corporation however respondent also suggested at trial and in his brief that even if such a power was within the scope of ira sec as we have determined it is mbs was not in fact a legally distinct division of blredco and thus cannot count on the benefit of having its liabilities segregated from those of the corporation although neither party devoted much attention to this issue--a combined six pages of briefing--we are compelled to examine respondent’s concern and address whether mbs was in fact operated as a legally distinct division of blredco respondent appears to have conceded this issue in his reply brief he acknowledges that mbs was engaged in a separate and distinct business that generated the tax_liability at issue and was always operating this business endeavor as a division of blredco nonetheless he points out that when it was to their benefit petitioners had no problem with operating as blredco dba mbs respondent points to two instances where he claims mbs assumed the identity of blredco to receive some benefit his argument seems to be that this should prevent mbs from now claiming the benefit of having liabilities legally segregated from those of blredco we will examine respondent’s claims respondent first points to the coolidge property as evidence that mbs was willing to assume the identity of blredco when doing so was to its benefit although the coolidge property was acquired in the name of blredco d b a mbs mbs still assumed all benefits_and_burdens_of_ownership of the property including making the monthly mortgage payment maintaining liability insurance paying the utility bills paying the property taxes and collecting rent from a sublessee the record is not entirely clear as to why title was taken in the name of blredco however eric ramos the ceo of mbs testified that it was in part because some banks have trouble understanding what a division of an ira sec corporation is and are wary about entering a financing_arrangement with such an entity some banks may also be concerned about the ability of an ira sec corporation to take title to property regardless of whose name title was taken in we determine ownership for federal tax purposes on the basis of who possesses the benefits_and_burdens_of_ownership rather than legal_title see 79_tc_570 77_tc_1221 we believe this analysis can be extrapolated to the facts at hand and on the record before us it is clear that the benefits_and_burdens_of_ownership were felt by mbs see houchins v commissioner t c pincite the question of whether the benefits_and_burdens_of_ownership have been transferred is essentially one of fact among the factors to be considered in making this determination are who holds title who has control_over the property and the extent of such control who bears the risk of loss or damage to the property and who receives the benefits from the property therefore mbs was the owner in fact of the coolidge property and the issue raised by respondent is of little consequence moreover even assuming mbs took on the identity of blredco for the purpose of purchasing the coolidge property we are not inclined to use this isolated instance to impute all assets and liabilities of mbs to blredco in contravention of the intended business structure as allowed by blredco’s ira sec charter next respondent suggests that because mbs entered into a financing agreement for its accounts_receivable as blredco petitioners should be foreclosed from now arguing mbs was a legally distinct division of blredco mbs initially entered into the ff agreement as itself that agreement did not mention blredco at all a year later mbs entered into the amended ff agreement which provided that blue lake rancheria economic development_corporation was the original contracting party in spite of this following the enactment of the amended ff agreement mbs continued to make payments to ff not blredco in addition there is nothing in the record indicating the blredco had any accounts or other assets that could actually be foreclosed on by ff under their filed financing statements in the event of defaultdollar_figure rather than the explanation respondent encourages the more likely explanation for this 10it is also not clear from the record whether ff was authorized to file ucc financing statements naming blredco as the debtor authorization must be provided by the debtor for a financing statement to be valid cal com code sec_9509 west although the amended ff agreement named blredco as a contracting party the section on collateral authorized ff to file financing statements only against accounts held by mbs arrangement seems to be that ff was hesitant to enter into an agreement with mbs an entity they did not fully comprehend this explanation is bolstered by the fact that ff requested a limited waiver of sovereign immunity as a condition of continuing the arrangement blredco consented and passed a resolution calling for a limited waiver of sovereign immunity in favor of ff waiver resolution importantly however the waiver resolution was limited to the assets of mbs respondent urges that the waiver resolution bolsters his argument that mbs and blredco were acting as one and the same because blredco asserted that it was operating as mbs when the agreements with ff were signed we believe however contrary to respondent’s assertion that this waiver does nothing to support his position respondent’s argument disintegrates when we take into account that blredco was the only entity permitted under the ira sec charter to waive sovereign immunity rather than an admission that mbs and blredco were one and the same the waiver resolution merely states the obvious blredco had to be operating as mbs in order to waive sovereign immunity as requested by ff see uniband inc v commissioner t c pincite one feature of a section corporation is that it gives a tribe the ability to waive tribal sovereign immunity for a business operated by a section corporation even assuming mbs presented itself as blredco in its dealings with ff as respondent urges we do not find this instance enough to justify piercing the entirety of blredco and mbs’ chosen relationship as permitted by the doi-authorized charter perhaps most important in these cases is what respondent does not argue or dispute for instance there is no indication in the record that respondent was misled as to who owed the employment_taxes at issue in these cases mbs using its unique fein filed the quarterly employment_tax returns for the periods at issue even so respondent attempts to confuse the issue by suggesting that mbs never filed its own income_tax return relying on the income_tax exclusion for ira sec corporations provided to blredcodollar_figure in spite of respondent’s attempts the undeniable fact remains that mbs was not seeking to disguise its employment_tax obligations respondent even admits that it was mbs’ separate and distinct business activities that generated the tax_liabilities at issue in these cases not the activities of blredcodollar_figure 11moreover it is telling that respondent does not suggest mbs’ reliance on the income_tax exclusion of blredco is improper respondent’s introduction of the fact that mbs did not file federal_income_tax returns is solely intended to confuse the issue 12although no party raised the issue we find this analysis to be similar to our approach to alter ego cases in determining whether an entity is merely the alter ego of another and therefore properly liable for its tax obligations we look at continued on this record we cannot accept respondent’s argument that mbs forfeited its distinction as a legally separate division of blredco permitted under the ira sec charter accordingly we hold that blredco’s ira sec charter properly allowed it to create subdivisions whose assets and liabilities were distinct from those of the corporationdollar_figure we further hold that mbs was such a legally distinct division of blredco at all relevant times and consequently respondent may not look to blredco to collect the employment_tax liabilities owed by mbs however mbs remains liable to respondent for the employment_taxes in issue as reflected following concessions and stipulations by the parties continued whether the alter ego treated the corporate assets as its own whether the alter ego held insurance covering the corporate assets whether corporate funds were used to pay the alter ego’s expenses whether transactions between the corporation and the alter ego were at arm’s length and whether the corporation and the alter ego have any separation in control see 728_f2d_1085 8th cir in considering these factors we find that mbs was not merely an alter ego of blredco or vice versa they operated as separate and legally distinct entities and we will not hold blredco liable for the obligations of mbs 13our holding is limited to an ira sec corporation’s ability to create divisions whose assets and liabilities are legally distinct for federal tax purposes only in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioner in docket no 16150-17l decision will be entered under rule in docket no 16189-17l
